— Order, Supreme Court, New York County, entered November 12, 1980, denying plaintiff’s motion to punish defendants for contempt of court, is unanimously reversed, on the law and the facts, without costs, and the matter is remanded to Special Term for an evidentiary hearing as to whether defendants are guilty of contempt of court, and whether they should be punished therefor. Appellants contend that defendants have violated the injunction contained in the Supreme Court’s judgment dated January 17, 1980, both directly and by a willful and calculated course of conduct designed to evade the provisions of that injunction. Enough has been shown so that the proceeding should not be dismissed on affidavits but an evidentiary hearing should be held. In the circumstances, the fact that defendants’ acts were to some extent done with the approval or co-operation of the borough president is not necessarily a defense. Concur — Murphy, P.J., Sandler, Ross and Silverman, JJ.